Per Curiam.
There have been no less than four views-on this road, and the reports of the viewers have been sometimes for and sometimes against it. The last report of the re-reviewers, laying out the road, was confirmed by the Court of Quarter Sessions. The proceedings have been brought before us by certiorari, and two exceptions have been taken to them.
1. That the re-reviewers have not reported in favour of the road as originally laid out, but after pursuing it for a considerable dis-. tance, stopt three hundred and twenty-five perchqs.short of its termination.
When either party is discontented with the report of the first viewers, under the act. of 6th April, 1802, (3 Sm. L. 512,) the construction put upon the 22d sect, of the act has been, that a review is a matter of right, at the expense of the party applying for it. The reviewers are not restricted to the approbation, or rejection of the road which they review, but may report a different one. This is not disputed. — But it has been contended, that when re-reviewers are appointed, they have no right to report a different road. We see' no reason for this restriction, nor any law imposing it. Indeed it would be very inconvenient; because although the re-reviewers should be satisfied, that an advantageous alteration might be made, yet the parties would be driven to the *32necessity of commencing their proceedings de novo, and all the expenses incurred in viewing, surveying and making drafts of the work, would be thrown away. We are therefore of opinion that the re-reviewers were not restricted to a simple approbation or rejection of the road which had been reported before, but might return a different one.
2. The second exception is, that the re-reviewers did not return a draft of the road which they were directed to re-review, but only a draft of that which th.ey themselves recommended. There is nothing in this exception. All prior drafts were in possession of the court and it would have been a useless expencé to return duplicates. It is the opinion of the court that the proceedings should be confirmed.
Proceedings confirmed.